Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Republic of Korea 10-2020-0014904, filed on 02/07/202. The certified copy has been received.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As for claim 1, line 23, the cited claim limitations of “…. based on determining the contact and ….” render claim 1 unclear and indefinite. In claim 1, lines 5-6, applicant is claiming a first contact sensor detect a contact of an external object and in lines 7-9, applicant is claiming a second contact sensor detect a contact of the external object. Furthermore in claim 1, lines 16, in the determining phase, applicant is claiming determining the contact through the first contact sensor and determining the contact through the second contact sensor. Examiner is not sure if the cited claim limitations of “…. based on determining the contact and ….” as in line 23 is based on the contact via the first contact sensor, the second contact sensor or both. Hence claim 1 is render unclear and indefinite due to 
Dependent claims 2-12 and 11-20 also rejected under 35 U.S.C. 112(b), second paragraph due to their virtue of dependency to claims 1 and 13 which is rejected under 35 U.S.C. 112(b), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



January 22, 2022
/SIMON KING/Primary Examiner, Art Unit 2653